Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art, including that of the IDS filed March 11, 2020, teach related command queue systems but fail to provide a rationale, separately or in combination, to include the limitation of to receive, from a solid-state storage device of the plurality of solid-state storage devices, an indication of a new local data relocation operation for data stored at the solid-state storage device, the indication comprising information associated with the data; and insert the new local data relocation operation into a position in the order of the priority queue based on the information associated with the data.
While prior art such as Dinan teaches inserting triggered operations into a queue based on time, Adams teaches command queue ordering incorporating command positioning with relative positions, Tunning teaches priority location command queue insertion, and Seo and Kuzmin et al. teach flash command queues, no prior art has been found, separately or in combination, that explicitly discloses the receipt and insertion operations as noted above and recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137